DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicant argues that in Zepeda it is not the same lead that is configured to be pushed through the skin as being arranged in the tumor as in claim 1.  This is not found to be persuasive as Zepeda teaches that the electrodes each have a tissue piercing distal portion (abstract and Col. 2, lines 36-38 which states in part “The energy delivery device includes a first electrode and a second electrode each with a tissue piercing distal portion.”).  Therefore, the first lead (16) of Zepeda is capable of without further modification being pushed through the skin and healthy tissue of a subject toward said tumor.
Applicant argues that Kaplan does not provide any guidance when it comes to solving a problem related to determining when a light transparent energy transmission window, or a bare fiber tip, or a diffusor arranged at a distal end of the first lead is arranged in the tumor after it has been pushed through the skin and healthy tissue of a subject.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9, 10 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,090,105 to Zepeda et al. (Zepeda) in view of US 2006/0247618 Al to Kaplan et al. (Kaplan).
Regarding claim 1, Zepeda teaches an apparatus (10) for interstitial thermal treatment of a tumor (see entire document), said apparatus comprises an first lead (one of 16 which includes an insulation sleeve 18 in which16 is arranged, see Col. 5, lines 17-25) configured to be pushed through the skin and healthy tissue of a subject toward said tumor (abstract and Col. 2, lines 36-38 which states in part “The energy delivery device includes a first electrode and a second electrode each with a tissue piercing distal portion.”) and to be arranged into said tumor such that a distal portion of said first lead is positioned within the tumor (see for example Col. 6, lines 32-40), said first lead comprising a heat source (Col. 5, lines 40-52), wherein said heat source is a light source connectable to a light conducting fiber for conducting light from said light source to a point at said distal portion of said first lead and arranged in a lumen of said first lead (Col. 5, lines 40-52 and as stated above the first lead is 16 which includes an insulation sleeve 18 in which 16 is arranged, see Col. 5, lines 17-25), wherein said first lead comprises a light energy emission area (Col. 5, lines 40-52), and a moveable sleeve (14) wherein said sleeve is configured for passing a distal end of said lead for arranging said lead in said tissue (see for example Col. 6, lines 32-40), a thermal sensor (24) configured to be positioned at a distance from said light energy transmission area (Col. 5, lines 57-67) and at or near a boundary of the tumor for measuring a first temperature (Col. 5, lines 57-67), and a control unit (38) configured for adjusting a power output of said heat source based on said measured first temperature, at or near said boundary of the tumor, so that said first temperature is maintained at a predetermined temperature during the thermal treatment (Col. 9, lines 49-63 and Col. 5, lines 57-67). However, Zepeda is silent with respect to a scale and the sleeve having a reference point for determining a depth of said light emission area in said tumor, when said first lead is being positioned and a locking means arranged at said sleeve to lock said sleeve and said first lead in position, thereby fixating the position of the light emitting area. Kaplan teaches an analogous apparatus including improving ease of use by including a device locator or lock. As a locator, Kaplan teaches, graduations or a scale marking location along the body of the treatment device, or a stop fixing ultimate insertion depth within an access device may be employed. As a lock, fittings, clips, clamps, etc. may be employed. When a lock or stop is employed, it may be located on the treatment catheter at a location corresponding to the desired insertion depth within the access device deployed. When a scale or gradations on the body of the treatment catheter are provided, these provide a visual indication of either the length of insertion of the treatment catheter, the portion of the device distal the end of a known-length access device, or some other measurement to assist in setting the position of the distal end of the treatment catheter relative to the end of the access device ([0028]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the device locator and/or lock such as those taught by Kaplan so as to assist in locating the treatment device at a location corresponding to the desired insertion depth as taught by Kaplan. While Kaplan does not specifically recite a locking screw, it is asserted that one having ordinary skill in the art at the time of the invention would be reasonably apprised of the many and varied alternatives that would provide for locking the treatment device at a location corresponding to a desired insertion depth as an obvious matter of engineering design choice.
Neither Zepeda nor Kaplan specifically teaches wherein said lead has a light transparent energy emission window, a bare fiber tip or a diffusor. However, it is asserted that one having ordinary skill in the art at the time of the invention would have been reasonably apprised of how to configure the lead and fiber to guide the light as an obvious matter of engineering design choice based on the suitability for the intended use (here to provide thermal therapy to a tissue mass).
Zepeda further teaches that “It will be appreciated that devices similar to those associated with RF multiple elected device 12 can be utilized with laser optical fibers, microwave devices and the like.”  However, neither Zepeda not Kaplan specifically teaches a wavelength range of 700 to 1300nm.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate range of wavelength since it has been held that where the general conditions of a claim are disclosed (providing thermal therapy to a tissue mass and more specifically tumors) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  This is particularly true as it has been held that discovering the optimum value of a results effective value involves only routine skill in the art.   
Regarding claim 2, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching wherein said thermal sensor is a thermistor probe (see at least Col. 6, lines 1 -7).
Regarding claim 3, Zepeda in view of Kaplan taches the apparatus of claim 1 as well as Zepeda further teaching wherein said thermal sensor is positioned on said first lead (Col. 5, lines 57-67).
Regarding claim 4, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching a further lead (another of 16) positionable within and/or near boundaries of said tumor, said further lead comprising a further thermal sensor for measuring a second temperature (Col. 5, lines 57-67).
Regarding claim 5, Zepeda in view of Kaplan teaches the apparatus of claim 4 as well as Zepeda further teaching wherein said thermal sensor is a thermistor probe (see at least Col. 6, lines 1 -7).
Regarding claim 6, Zepeda in view of Kaplan teaches the apparatus of claim 4 as well as Zepeda further teaching wherein said further lead comprises a further heat source (Col. 5, lines 40-52).
Regarding claim 7, Zepeda in view of Kaplan teaches the apparatus of claim 2 as well as Zepeda further teaching wherein said thermistor probe comprises a plurality of longitudinally separated thermal sensors (see for example Col. 5, lines 57-610).
Regarding claim 9, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching a display means (38) for displaying information related to said temperatures.
Regarding claim 10, Zepeda in view of Kaplan teaches the apparatus of claim 6 as well as Zepeda further teaching wherein said further heat source is a laser light source connectable to a light conducting fiber for conducting light from said source to a point at said lead (Col. 5, lines 4-52).
Regarding claim 13, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching wherein said control unit is configured to carry out said thermal treatment for a period of 30 minutes (Col. 9, lines 12-27 as the control unit of Zepeda is capable of performing the intended use, and therefore meets the claim limitation).
Regarding claim 14, Zepeda in view of Kaplan teaches the apparatus of claim 4 as well as Zepeda further teaching wherein said control unit is configured for calculating a temperature of said tumor between said thermal sensors and said further thermal sensors (Col. 5, line 57-Col. 6, line 26).
Regarding claim 15, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaches that there is a relatively significant amount of activity in the area of hyperthermia as a tool for treatment of tumors and that it is known that elevating the temperature of tumors is helpful in the treatment and management of cancerous tumors (Col. 1, lines 26-42). However, Zepeda is silent with respect to the temperature specifically being in the range of 42.5-48°C during treatment. It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a temperature in the range of 42.5-48°C during treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim(s) 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda in view of Kaplan as applied to claim 1 above, and further in view of US 2009/0076499 A1 to Azure (Azure).
Zepeda in view of Kaplan teaches the apparatus of claim 1, but not a computer aided image analysis to provide information about size and location of tumors, vessels and bile ducts in 3-D views. Azure teaches an analogous apparatus (10) as well as an imaging system (260) for locating and/or characterizing the target tissue region and/or locations or positioning the device during use ([0048]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the image analysis system of Azure with the apparatus of Zepeda so as to locate and/or characterize the target tissue and/or locate or position the device during use as taught by Azure ([0048]).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794